Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 1/14/2022. Applicant amended claims 1, 7 – 15, cancelled claim 5; claims 1 – 4, 6 – 19 are pending in this application.

Response to Amendment
	Applicant’s amendment claim 1 overcomes the 35 USC 112 (b) rejection of claims 1 – 19. Applicant amended claims to align terms “valve member” and “valve seat” as per the ordinary customary meaning of the term as understood by a person having ordinary skill in the art. 

Allowable Subject Matter
Claims 1 – 4, 6 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art does not make obvious the claim limitation “open holes at a predetermined spacing along an exterior circumference of the insertion portion at positions corresponding to the bypass port and the second intake port … forming at least one opening groove in an exterior circumference of the supporting portion such that the transmission fluid received from the transmission through the first intake port flows to the open holes.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753